--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT is made effective as of the 24th day of May, 2006.

AMONG:

GORDON F. BURLEY, of Unit 111, 245 15th Street
West, North Vancouver, BC V7M 1S3

("Burley")

OF THE FIRST PART

AND:

SPORG CORPORATION, a Nevada corporation with its registered office at 8275
S. Eastern Avenue, Suite 200, Las Vegas, NV 89123

(“Sporg")

OF THE SECOND PART

AND:

TERRACE VENTURES INC., a Nevada corporation with its principal office at 810
Peace Portal Drive, Suite 202, Blaine, WA 98230

(“Terrace")

OF THE THIRD PART

AND:

SPORG TECHNOLOGY CORP., a Nevada corporation with its registered office at 8275
S. Eastern Avenue, Suite 200, Las Vegas, NV 89123

(“Terrace Sub")

OF THE FOURTH PART

WHEREAS:

A.      Burley (the “Principal Shareholder”) is the controlling shareholder of
Terrace;

B.       The Boards of Directors of each of Terrace, Terrace Sub and Sporg deem
it desirable and in the best interests of their respective shareholders that
Sporg be merged with and into Terrace Sub with Terrace Sub as the surviving
corporation (the “Merger”) on the terms and subject to the conditions of this
Agreement;

C.      The Boards of Directors of each of Terrace, Terrace Sub and Sporg have
approved and adopted this Agreement;

D.      Terrace Sub is a wholly-owned subsidiary of Terrace and Terrace Sub
joins in the execution of this Agreement in order to provide certain
representations, warranties and covenants to Sporg;

E.      Terrace, as the sole shareholder of Terrace Sub, has approved the
Merger; and

F.      The Principal Shareholder joins in the execution of this Agreement in
order to provide certain covenants in respect of cancellation of his share
position.

--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $10.00 paid by Sporg to the
Principal Shareholder and to Terrace, the receipt of which is hereby
acknowledged, the parties hereto agree each with the other as follows:

ARTICLE 1.
DEFINITIONS

1.1      Definitions. The following terms have the respective meanings specified
in this Article, unless the context indicates otherwise.

  (a)

"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended;

        (c)

"GAAP" shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

        (d)

"SEC" shall mean the United States Securities and Exchange Commission;

        (e)

"Securities Act" shall mean the United States Securities Act of 1933, as
amended;

        (f)

"Taxes" shall include federal, state, provincial and local income taxes, capital
gains tax, value-added taxes, franchise, personal property and real property
taxes, levies, assessments, tariffs, duties (including any customs duty),
business license or other fees, sales, use and any other taxes relating to the
assets of the designated party or the business of the designated party for all
periods up to and including the Closing Date, together with any related charge
or amount, including interest, fines, penalties and additions to tax, if any,
arising out of tax assessments;

        (g)

"Sporg Options " shall mean any outstanding employee, director, officer, advisor
or consultant options of Sporg, including any options granted under the Amended
2002 Stock Option Plan and the Amended 2002B Stock Option Plan dated November 3,
2004 adopted by the board of directors of Sporg;

        (h)

"Investor Rights Agreement" shall mean the Investor Rights Agreement between
Sporg and Charles Burtzloff as Trustee of the Charles Burtzloff Living Trust
Dated 12/21/01; and

        (i)

"Terrace Private Placement" shall mean a private placement of up to 2,000,000
shares of Terrace at $0.30 per share approved by the directors of Terrace on May
24, 2006.

        (j)

"Interim Financing" shall mean the financing to be provided by Terrace to Sporg
as described in paragraph 2.17 of this Agreement.

        (k)

"Sporg Principals" shall mean Frank Anderson, Eric Freeman and David Norman.

1.2      Schedules. The following schedules are attached to and form part of
this Agreement:

  Schedule  Description   2.1  Articles of Merger   2.9A  Certificate of
Non-U.S. Shareholder   2.9B  Certificate of U.S. Shareholder   3.3
 Capitalization of Sporg

2

--------------------------------------------------------------------------------


  Schedule Description   3.4 Sporg Subsidiaries   3.6 Actions and Proceedings  
3.9 Sporg Financial Statements   3.10 Liabilities of Sporg   3.12 Undisclosed
Changes   3.14 Sporg Employment and Consulting Agreements   3.15 Intellectual
Property   3.16 Real Property   3.17 Material Contracts   5.3 Capitalization of
Terrace   5.9 Liabilities of Terrace

                    1.3      Currency. All dollar amounts referred to in this
Agreement are in United States funds, unless expressly stated otherwise.

ARTICLE 2.
THE MERGER

                    2.1       The Merger. At the Effective Time (as defined in
Section 2.3 below), Sporg will be merged with and into Terrace Sub in accordance
with this Agreement, the Articles of Merger substantially in the form of
Schedule 2.1 attached to this Agreement (the “Articles of Merger”), and the
applicable provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada
Law”). Following the Merger, Terrace Sub will continue as the surviving
corporation (the “Surviving Corporation”) and the separate existence of Sporg
will cease, except insofar as it may be continued by Nevada Law.

                    2.2       Closing. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Section 6 of this
Agreement, and provided that this Agreement has not been terminated pursuant to
Section 9, the parties to this Agreement will hold a closing (the “Closing”) for
the purpose of confirming the consummation of the Merger at a time and date
mutually agreed upon by the parties. Unless otherwise agreed by the parties, the
Closing will take place at the offices of the lawyers for Sporg. Notwithstanding
the location of the Closing, each party agrees that the Closing may be completed
by the exchange of undertakings between the respective legal counsel for Sporg,
Terrace and Terrace Sub, provided such undertakings are satisfactory to each
party’s respective legal counsel. The date on which the Closing actually occurs
is referred to as the “Closing Date.” At the Closing, the parties will execute
and exchange all documents, certificates and instruments contemplated by this
Agreement. The parties agree to use commercially reasonable efforts and all due
diligence to cause the Closing to be consummated on or before June 30, 2006
unless such date is extended by the mutual agreement of the parties.

                    2.3      Effective Time of the Merger. The Merger will be
effective at the time (the “Effective Time”) of the filing of the Articles of
Merger with the Secretary of State of the State of Nevada, which certificate is
to be filed as soon as practicable on or after the Closing Date.

                    2.4      Effect of the Merger. The Merger will have the
effect set forth in Section 92A.250 of Nevada Law. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all the
property, rights, privileges, powers and franchises of Terrace Sub and Sporg
will vest in the Surviving Corporation without further act or deed, and all
debts, liabilities and duties of Terrace Sub and Sporg will become the debts,
liabilities and duties of the Surviving Corporation. As a result or the Merger,
the Surviving Corporation will be the wholly-owned subsidiary of Terrace.

3

--------------------------------------------------------------------------------

                    2.5      Certificate of Incorporation; Bylaws.

                              (a) The certificate of incorporation of Terrace
Sub as in effect immediately prior to the Effective Time will continue
unchanged, except to the extent amended by the Articles of Merger, and will be
the certificate of incorporation of the Surviving Corporation until thereafter
amended in accordance with the terms thereof and in accordance with applicable
law.

                              (b)      At the Effective Time, the bylaws of
Terrace Sub, as in effect immediately prior to the Effective Time, will be the
bylaws of the Surviving Corporation until thereafter amended in accordance with
the terms thereof and in accordance with applicable law.

                    2.6    Directors and Officers. The directors and officers of
the Surviving Corporation after the Effective Time will be the following
persons: Frank Anderson, Howard Thomson, Eric Freeman and David Norman. Terrace,
as the sole shareholder of Terrace Sub, by approving the Merger has approved
these individuals as the directors of the Surviving Corporation and will take
any further action in order to ensure the proper appointment of such directors
to the board of directors of the Surviving Corporation.

                    2.7    Taking of Necessary Action. If after the Effective
Time any further action is necessary to carry out the purposes of this Agreement
or to vest the Surviving Corporation with full title to all assets, rights,
approvals, immunities and franchises of either Terrace Sub or Sporg, the
officers and directors, or the former officers and directors, as the case may
be, of Terrace, Terrace Sub and Sporg and the Surviving Corporation will take
all such necessary action.

                    2.8    Merger Consideration. Each share of Sporg common
stock, par value $0.001 per share (“Sporg Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than Dissenting Shares, as
defined in Section 2.10) will, by virtue of the Merger and without any action on
the part of the holder thereof, be converted into two shares of Terrace Common
Stock (as defined in Section 5.3) . All certificates representing the shares of
Terrace Common Stock issued on effectiveness of the Merger will be endorsed with
the following legend pursuant to the Securities Act in order to reflect that the
fact that the shares of Terrace Common Stock will be issued to the shareholders
of Sporg pursuant to exemptions or safe harbours from the registration
requirements of the Securities Act:

For holders of Sporg Common Stock resident in the United States:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

For holders of Sporg Common Stock resident outside the United States:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED
UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

                    2.9    Stock Certificate Conversion Procedure. After the
Effective Time, each holder of Sporg Common Stock will be entitled to exchange
his, her, or its certificate representing the Sporg Common Stock (“Sporg Stock
Certificate”) for a certificate representing the number of shares of Terrace
Common Stock into

4

--------------------------------------------------------------------------------

which the number of shares of Sporg Common Stock previously represented by such
certificate surrendered have been converted pursuant to Section 2.8 of this
Agreement. Each holder of Sporg Common Stock may exchange his, her or its Sporg
Stock Certificate by delivering such Sporg Stock Certificate to Terrace duly
endorsed in blank (or accompanied by duly executed stock powers duly endorsed in
blank), in each case in proper form for transfer, with signatures guaranteed,
and, if applicable, with all stock transfer and any other required documentary
stamps affixed thereto and with appropriate instructions to allow the transfer
agent to issue certificates for the Terrace Common Stock to the holder thereof
together with: (i) a Regulation S Investment Letter (if such holder is resident
outside of the United States), a copy of which is attached hereto in Schedule
2.9A, or (ii) a Regulation D Investment Letter (if such holder is resident in
the United States), a copy of which is attached hereto in Schedule 2.9B. Until
surrendered as contemplated by this Section 2.9, each Sporg Stock Certificate
will be deemed at any time after the Effective Time to represent only the right
to receive Terrace Common Stock certificates representing the number of whole
shares of Terrace Common Stock into which the shares of Sporg Common Stock
formerly represented by such certificate have been converted. Upon receipt of
such duly endorsed Sporg Stock Certificates, Terrace will cause the issuance of
the number of shares of Terrace Common Stock as converted pursuant to Section
2.8 of this Agreement.

                    2.10    Appraisal Rights. Notwithstanding any provision of
this Agreement to the contrary, shares of Sporg Common Stock (the “Dissenting
Shares”) that are issued and outstanding immediately prior to the Effective Time
and held by stockholders who did not vote in favor of the Merger and who comply
with all of the relevant provisions of Sections 92A.300 to 92A.500 of Nevada Law
(the “Dissenting Stockholders”) will not be converted into or be exchangeable
for the right to receive Terrace Common Stock, unless and until such holders
have failed to perfect or have effectively withdrawn or lost their rights to
appraisal under Nevada Law. Sporg will give Terrace (i) immediate oral notice
followed by prompt written notice of any written demands for appraisal of any
shares of Sporg Common Stock, attempted withdrawals of any such demands and any
other instruments served pursuant to Nevada Law and received by Sporg relating
to stockholders' rights of appraisal, and (ii) will keep Terrace informed of the
status of all negotiations and proceedings with respect to demands for appraisal
under Nevada Law. If any Dissenting Stockholder fails to perfect or will have
effectively withdrawn or lost the right to appraisal, the shares of Sporg Common
Stock held by such Dissenting Stockholder will thereupon be treated as though
such shares had been converted into the right to receive Terrace Common Stock
pursuant to Section 2.8 of this Agreement.

                    2.11    No Further Ownership Rights in Sporg Common Stock.
The promise to exchange the Sporg Common Stock for shares of Terrace Common
Stock in accordance with the terms of this Agreement will be deemed to have been
given in full satisfaction of all rights pertaining to the Sporg Common Stock,
and there will be no further registration of transfers on the stock transfer
books of Sporg of the shares of Sporg Common Stock that were outstanding
immediately prior to the Effective Time. From and after the Effective Time, the
holders of Sporg Common Stock outstanding immediately prior to the Effective
Time will cease to have any rights with respect to such Sporg Common Stock,
except as otherwise provided in this Agreement or by law.

                    2.12    Distributions with Respect to Unsurrendered Sporg
Common Stock. No dividends or other distributions by Terrace with a record date
after the Effective Time will be paid to the holder of any unsurrendered Sporg
Stock Certificate until the surrender of such Sporg Stock Certificate in
accordance with Section 2.9 of this Agreement. Following surrender of any such
Sporg Stock Certificate, Terrace will pay to the holder of the Terrace Common
Stock certificate issued in exchange the Sporg Stock Certificate, without
interest, (i) at the time of such surrender, the amount of any dividends or
other distributions with a record date after the Effective Time and paid before
the time of such surrender with respect to such Terrace Common Stock which such
holder is entitled pursuant to Section 2.8 of this Agreement, and (ii) at the
appropriate payment date, the amount of any dividends or other distributions
with a record date after the Effective Time but prior to such surrender and with
a payment date subsequent to such surrender payable with respect to such Terrace
Common Stock.

                    2.13    No Liability. Neither Terrace, Terrace Sub, nor the
Surviving Corporation will be liable to any person in respect of shares of Sporg
Common Stock, or dividends or distributions with respect thereto, pursuant to
any applicable abandoned property, escheat or similar law. If any Sporg Stock
Certificate has not have been surrendered prior to seven years after the
Effective Time (or immediately prior to such earlier date on which any Sporg
Stock Certificate, or any dividends or distributions payable to the holder of
such Sporg Stock Certificate would otherwise escheat to or become the property
of any governmental body or authority), any such Terrace Common Stock, dividends
or distributions in respect of such Sporg Stock Certificate will, to

5

--------------------------------------------------------------------------------

the extent permitted by applicable law, become the property of the Surviving
Corporation, free and clear of all claims or interest of any person previously
entitled to such certificate

                    2.14    Lost, Stolen or Destroyed Certificates. If any
certificate representing Sporg Common Stock has been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the person claiming such
certificate or agreement to be lost, stolen or destroyed and, if required by
Terrace, the posting by such person of a bond in such reasonable amount as
Terrace may direct as indemnity against any claim that may be made against it
with respect to such certificate, Terrace will cause to be issued in exchange
for such lost, stolen or destroyed certificate, the applicable Terrace Common
Stock deliverable in respect thereof, pursuant to Section 2.8 of this Agreement.

                    2.15    Existing Sporg Warrants. The holders of the
outstanding warrants (the “Sporg Warrants’) to purchase shares of Sporg will be
offered warrants entitling them to purchase twice the number of shares of
Terrace at the same exercise dates and at 50% of the exercise prices in exchange
for the surrender of the Sporg Warrants, subject to delivery of declarations by
the holders of the Sporg Warrants, as applicable, substantially in the forms set
out in Schedule 2.9A or Schedule 2.9B.

                    2.16    Sporg Options. Terrace will offer to grant, to the
holders of the Sporg Options, options entitling them to purchase twice the
number of shares under the option plan referred to in Section 6.2(i) of this
Agreement on the same terms and conditions, including 50% of the exercise price,
as the Sporg Options, vesting on the basis of 10% for each 90 day period
following their granting.

                    2.17    Interim Financing. Following execution of this
Agreement, Terrace will provide interim financing to Sporg through the purchase
of shares of Sporg at a price of $0.65 per share as follows:

Purchase Date Number of Shares Amount 10 days following execution of this
Agreement 269,230 175,000 30 days following execution of this Agreement 269,230
175,000 60 days following execution of this Agreement 269,230 175,000 TOTAL
807,690 525,000

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF
SPORG

     Sporg represents and warrants to Terrace and Terrace Sub, and acknowledges
that Terrace and Terrace Sub are relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Terrace or
Terrace Sub, as follows:

                    3.1    Organization and Good Standing. Sporg is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
own, lease and to carry on its business as now being conducted. Sporg is duly
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the business of Sporg taken as
a whole.

                    3.2    Authority. Sporg has all requisite corporate power
and authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Sporg Merger Documents”) to
be signed by Sporg and to perform its obligations thereunder and to consummate
the Merger contemplated thereby. The execution and delivery of each of the Sporg
Merger Documents by Sporg and the consummation of the Merger contemplated
thereby have been duly authorized by its Board of Directors. No other corporate
or shareholder proceedings on the part of Sporg are necessary to authorize such
documents or to consummate the Merger contemplated thereby other than the
approval of the shareholders of Sporg of the Merger. This Agreement has been,
and the other Sporg Merger Documents when executed and delivered by Sporg as
contemplated by this Agreement will be, duly executed and delivered by Sporg and
this Agreement is, and the other Sporg Merger Documents when executed and
delivered by Sporg as

6

--------------------------------------------------------------------------------

contemplated hereby will be, the valid and binding obligation of Sporg
enforceable in accordance with their respective terms, except (1) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, (2) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (3) as limited by public policy.

                    3.3    Capitalization of Sporg. The entire authorized
capital stock and other equity securities of Sporg consists of 100,000,000
shares of Sporg Common Stock, par value of $0.001 per share. There are
24,410,451 shares of Sporg Common Stock issued and outstanding as of the date of
this Agreement. All of the issued and outstanding shares of Sporg Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. Except as set forth on Schedule 3.3,
there are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating Sporg to issue any
additional shares of Sporg Common Stock, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
Sporg any shares of Sporg Common Stock. Except as set forth on Schedule 3.3,
there are no agreements purporting to restrict the transfer of the Sporg Common
Stock, no voting agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Sporg Common Stock.

                    3.4    No Subsidiaries. Except as set forth on Schedule 3.4,
Sporg does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations and will not
prior to the Closing Date acquire, or agree to acquire, any subsidiary or
business without the prior written consent of Terrace.

                    3.5    Non-contravention. Neither the execution, delivery
and performance of this Agreement, nor the consummation of the Merger, will:

                              (1)    conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under, or result in
the creation of any lien, security interest, charge or encumbrance upon any of
the material properties or assets of Sporg under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Sporg,
or any of its respective property or assets;

                              (2)    violate any provision of the articles of
incorporation or bylaws of Sporg; or

                              (3)    violate any order, writ, injunction,
decree, statute, rule, or regulation of any court or governmental or regulatory
authority applicable to Sporg or any of its respective property or assets.

                    3.6    Actions and Proceedings. Except as described in
Schedule 3.6, there is no claim, charge, arbitration, grievance, action, suit,
investigation or proceeding by or before any court, arbiter, administrative
agency or other governmental authority now pending or, to the best knowledge of
Sporg or the Principal Shareholders, threatened against Sporg or which involves
any of the business, or the properties or assets of Sporg that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects, or conditions of Sporg taken as a
whole (a “Sporg Material Adverse Effect”). There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have such a Sporg Material Adverse Effect. Schedule
3.6 lists all pending legal claims or proceedings, whether or not such claim or
proceeding would result in a Sporg Material Adverse Effect.

                     3.7    Compliance.

                              (a)    Sporg is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation by it of, any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Sporg;

7

--------------------------------------------------------------------------------

                              (b)    is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Sporg Material Adverse Effect;

                              (c)    Sporg has duly filed all reports and
returns required to be filed by it with governmental authorities and has
obtained all governmental permits and other governmental consents, except as may
be required after the execution of this Agreement. All of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the best knowledge of Sporg, threatened, and none of them will be
adversely affected by the consummation of the Merger contemplated hereby; and

                              (d)    Sporg has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business. Sporg has not received any notice of any violation thereof, nor is
Sporg aware of any valid basis therefore.

                    3.8    Filings, Consents and Approvals. Other than the
approval of holders owning a majority of the Sporg Common Stock, no filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Sporg of the Merger contemplated by
this Agreement or to enable Terrace to continue to conduct Sporg’s business
after the Closing Date in a manner which is consistent with that in which it is
presently conducted.

                    3.9    Financial Representations. Attached to this Agreement
as Schedule 3.9 are true, correct, and complete copies of audited balance sheets
for Sporg dated as of September 30, 2005 and 2004 and unaudited balance sheet
dated as of March 31, 2006, together with related statements of operations and
deficit, statements of shareholders’ deficiency (equity), for the fiscal years
then ended (collectively, the “Financial Statements”). The Financial Statements
(a) are in accordance with the books and records of Sporg, (b) present fairly
the financial condition of Sporg as of the respective dates indicated and the
results of operations for such periods, and (c) have been prepared in accordance
with GAAP. Sporg has not received any advice or notification from its
independent certified public accountants that Sporg has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the Financial Statements or the books and records of Sporg, any
properties, assets, liabilities, revenues, or expenses. The books, records, and
accounts of Sporg accurately and fairly reflect, in reasonable detail, the
Merger, assets, and liabilities of Sporg. Sporg has not engaged in any
transaction, maintained any bank account, or used any funds of Sporg, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Sporg.

                    3.10    Undisclosed Liabilities. Except as set forth in
Schedule 3.10, Sporg has no liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, which:

                              (a)    are not set forth in the Financial
Statements or have not heretofore been paid or discharged;

                              (b)    did not arise in the regular and ordinary
course of business under any agreement, contract, commitment, lease or plan
specifically disclosed (or are not required to be disclosed in accordance with
GAAP); or

                              (c)    have not been incurred in amounts and
pursuant to practices consistent with past business practice, in or as a result
of the regular and ordinary course of its business since the date of the last
Financial Statements.

                    For purposes of this Agreement, the term “liabilities”
includes, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, asserted choate or inchoate, liquidated or
unliquidated, secured or unsecured.

                    3.11    Tax Matters.

                              (a)    As of the date hereof, (i) Sporg has timely
filed all tax returns in connection with any Taxes which are required to be
filed on or prior to the date hereof, taking into account any extensions of the

8

--------------------------------------------------------------------------------

filing deadlines which have been validly granted to them; and (ii) all such
returns are true and correct in all material respects.

                              (b)      Sporg has paid all Taxes that have become
or are due with respect to any period ended on or prior to the date hereof, and
has established an adequate reserve therefore on its balance sheet for those
Taxes not yet due and payable, except for any Taxes the nonpayment of which will
not have a Sporg Material Adverse Effect.

                              (c)      Sporg is not presently under and has not
received notice of, any contemplated investigation or audit by the Internal
Revenue Service or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof.

                              (d)      All Taxes required to be withheld on or
prior to the date hereof from employees for income Taxes, social security Taxes,
unemployment Taxes and other similar withholding Taxes have been properly
withheld and, if required on or prior to the date hereof, have been deposited
with the appropriate governmental agency.

                    3.12    Changes. Except as set forth in Schedule 3.12, since
September 30, 2005, Sporg has not:

                              (a)     incurred any liabilities, other than
liabilities incurred in the ordinary course of business consistent with past
practice, or discharged or satisfied any lien or encumbrance, or paid any
liabilities, other than in the ordinary course of business consistent with past
practice, or failed to pay or discharge when due any liabilities of which the
failure to pay or discharge has caused or will cause any material damage or risk
of material loss to it or any of its assets or properties;

                              (b)    sold, encumbered, assigned or transferred
any fixed assets or properties which would have been included in the assets of
Sporg if the closing had been held on September 30, 2005 or on any date since
then, except for ordinary course of business transactions consistent with past
practice;

                              (c)    created, incurred, assumed or guaranteed
any indebtedness for money borrowed, or mortgaged, pledged or subjected any of
the assets or properties of Sporg to any mortgage, lien, pledge, security
interest, conditional sales contract or other encumbrance of any nature
whatsoever;

                              (d)    made or suffered any amendment or
termination of any material agreement, contract, commitment, lease or plan to
which it is a party or by which it is bound, or cancelled, modified or waived
any substantial debts or claims held by it or waived any rights of substantial
value, whether or not in the ordinary course of business;

                              (e)    declared, set aside or paid any dividend or
made or agreed to make any other distribution or payment in respect of its
capital shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;

                              (f)    suffered any damage, destruction or loss,
whether or not covered by insurance, materially and adversely its business,
operations, assets, properties or prospects;

                              (g)    suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);

                              (h)    received notice or had knowledge of any
actual or threatened labor trouble, termination, resignation, strike or other
occurrence, event or condition of any similar character which has had or might
have an adverse effect on its business, operations, assets, properties or
prospects;

                              (i)    made commitments or agreements for capital
expenditures or capital additions or betterments exceeding in the aggregate
$50,000, except such as may be involved in ordinary repair, maintenance or
replacement of its assets;

                              (j)     other than in the ordinary course of
business, increase the salaries or other compensation of, or made any advance
(excluding advances for ordinary and necessary business expenses)

9

--------------------------------------------------------------------------------

or loan to, any of its employees or made any increase in, or any addition to,
other benefits to which any of its employees may be entitled;

                              (k)    changed any of the accounting principles
followed or the methods of applying such principles;

                              (l)     entered into any transaction other than in
the ordinary course of business consistent with past practice; or

                              (m)   agreed, whether in writing or orally, to do
any of the foregoing.

                    3.13    Personal Property. Sporg does not own or lease any
furniture, fixtures or other tangible personal property.

                    3.14    Employees and Consultants. All employees and
consultants of Sporg have been paid all salaries, wages, income and any other
sum due and owing to them by Sporg as at the end of the most recent completed
pay period. Sporg is not aware of any labor conflict with any of Sporg employees
that might reasonably be expected to have a Sporg Material Adverse Effect.
Except as disclosed in Schedule 3.14, Sporg has not entered into any written
contracts of employment or consulting agreements. All amounts required to be
withheld by Sporg from employees’ salaries or wages and paid to any governmental
or taxing authority have been so withheld and paid. No employee of Sporg is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Sporg or any other nature of the business
conducted or to be conducted by Sporg or the Surviving Corporation.

                    3.15    Intellectual Property. Sporg owns the intellectual
property described in Schedule 3.15.

                    3.16    Real Property. Except as described in Schedule 3.16,
Sporg does not lease or own any real property.

                    3.17    Material Contracts and Transactions. Schedule 3.17
contains a list of all material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Sporg is a party (collectively, the “Contracts”).

                              (a)    Except as listed on Schedule 3.17, Sporg is
not a party to any written or oral:

  (1)

agreement for the purchase, sale or lease of any capital assets, or continuing
contracts for the purchase or lease of any materials, supplies, equipment, real
property or services;

          (2)

agreement regarding, sales agency, distributorship, or the payment of
commissions;

          (3)

agreement for the employment or consultancy of any person or entity;

          (4)

note, debenture, bond, trust agreement, letter of credit agreement loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge, or
undertaking of the indebtedness of any other person;

          (5)

agreement, contract, or commitment for any charitable or political contribution;

          (6)

agreement, contract, or commitment limiting or restraining Sporg, their business
or any successor thereto from engaging or competing in any manner or in any
business or from hiring any employees, nor is any employee of Sporg subject to
any such agreement, contract, or commitment;

10

--------------------------------------------------------------------------------


  (7)

material agreement, contract, or commitment not made in the ordinary course of
business;

        (8)

agreement establishing or providing for any joint venture, partnership, or
similar arrangement with any other person or entity;

        (9)

agreement, contract or understanding containing a “change in control,” or
similar provision; or

        (10)

power of attorney or similar authority to act.

                              (b)    Each Contract is in full force and effect,
and there exists no material breach or violation of or default by Sporg under
any Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any Contract by
Sporg. The continuation, validity, and effectiveness of each Contract will in no
way be affected by the consummation of the Merger contemplated by this
Agreement. Except as listed on Schedule 3.17, there exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract. A true, correct and complete copy (and
if oral, a description of material terms) of each Contract, as amended to date,
has been furnished to Terrace.

                    3.18    Certain Transactions. Except as disclosed in
Schedule 3.18, Sporg is not indebted, directly or indirectly, to any of its
officers, directors or shareholders or to their respective spouses or children,
in any amount whatsoever and Sporg is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

                    3.19    No Brokers. Sporg has not incurred any obligation or
liability to any party for any brokerage fees, agent's commissions, or finder's
fees in connection with the Merger contemplated by this Agreement for which
Terrace would be responsible.

                    3.20    Minute Books. The minute books of Sporg provided to
Terrace contain a complete summary of all meetings of directors and shareholders
since the time of incorporation of such entity and reflect all transactions
referred to in such minutes accurately in all material respects.

                    3.21    Completeness of Disclosure. No representation or
warranty by Sporg in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Terrace pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL SHAREHOLDER

The Principal Shareholder covenants with and represents and warrants to Sporg as
follows, and acknowledges that Sporg is relying upon such covenants,
representations and warranties in connection with the merger of Sporg with
Terrace Sub, as follows:

                    4.1    The Principal Shareholder is the legal and beneficial
owner of 15,800,000 common shares of Terrace.

                    4.2    No person, firm or corporation has any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase from the Principal
Shareholder of any of the shares of Terrace held by the Principal Shareholder.

                    4.3    This Agreement has been duly authorized, validly
executed and delivered by the Principal Shareholder.

11

--------------------------------------------------------------------------------

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
OF TERRACE

                    Terrace and Terrace Sub jointly and severally represent and
warrant to Sporg and acknowledge that Sporg is relying upon such representations
and warranties in connection with the execution, delivery and performance of
this Agreement, notwithstanding any investigation made by or on behalf of Sporg,
as follows:

                    5.1    Organization and Good Standing. Terrace and Terrace
Sub are each duly organized, validly existing and in good standing under the
laws of Nevada and have all requisite corporate power and authority to own,
lease and to carry on its respective businesses as now being conducted. Terrace
is duly qualified to do business and is in good standing as foreign corporations
in each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the businesses, operations, or
financial condition of Terrace. Terrace Sub has not carried on any business or
acquired any assets or incurred any liabilities since its incorporation, other
than by reason of execution of this Agreement.

                    5.2    Authority. Terrace and Terrace Sub have all requisite
corporate power and authority to execute and deliver this Agreement and any
other document contemplated by this Agreement (collectively, the “Terrace Merger
Documents”) to be signed by Terrace and Terrace Sub and to perform their
obligations thereunder and to consummate the Merger contemplated thereby. The
execution and delivery of each of the Terrace Merger Documents by Terrace and
Terrace Sub and the consummation by Terrace and Terrace Sub of the Merger
contemplated thereby have been duly authorized by their respective Board of
Directors and no other corporate or shareholder proceedings on the part of
Terrace or Terrace Sub are necessary to authorize such documents or to
consummate the Merger contemplated thereby. This Agreement has been, and the
other Terrace Merger Documents when executed and delivered by Terrace and
Terrace Sub as contemplated by this Agreement will be, duly executed and
delivered by Terrace and Terrace Sub and this Agreement is, and the other
Terrace Merger Documents when executed and delivered by Terrace and Terrace Sub,
as contemplated hereby will be, the valid and binding obligations of Terrace and
Terrace Sub enforceable in accordance with their respective terms, except (1) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (3) as limited
by public policy.

                    5.3    Capitalization of Terrace. The entire authorized
capital stock of Terrace consists of 400,000,000 shares of common stock, par
value $0.001 (“Terrace Common Stock”). There are 32,009,920 shares of Terrace
common stock issued and outstanding as of the date of this Agreement. All of the
issued and outstanding shares of Terrace Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with all federal, state, and local laws, rules and
regulations. Except as set forth on Schedule 5.3, there are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Terrace to issue any additional
shares of Terrace Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Terrace any shares
of Terrace Stock. Except as set forth on Schedule 5.3, there are no agreements
purporting to restrict the transfer of the Terrace Stock, no voting agreements,
voting trusts, or other arrangements restricting or affecting the voting of the
Terrace Stock.

                    5.4    Capitalization of Terrace Sub. The entire authorized
capital stock and other equity securities of Terrace Sub (“Terrace Sub Stock”)
consists of an aggregate of 200,000,000 shares comprised of 100,000,000 shares
of common stock, par value $0.001 per share (“Terrace Sub Common Stock”) and
100,000,000 shares of preferred stock, par value $0.001 per share. There are
1,000 shares of Terrace Sub common stock issued and outstanding as of the date
of this Agreement. All of the issued and outstanding shares of Terrace Sub Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal,

12

--------------------------------------------------------------------------------

state, and local laws, rules and regulations. There are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Terrace Sub to issue any additional shares
of Terrace Sub Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Terrace any shares
of Terrace Sub Stock. There are no agreements purporting to restrict the
transfer of the Terrace Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Terrace Stock.

                    5.5    Validity of Terrace Common Stock Issuable upon the
Merger. The shares of Terrace Common Stock to be issued upon consummation of the
Merger in accordance with this Agreement will, upon issuance, have been duly and
validly authorized and, when so issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable.

                    5.6    Actions and Proceedings. There is no claim, charge,
arbitration, grievance, action, suit, investigation or proceeding by or before
any court, arbiter, administrative agency or other governmental authority now
pending or, to the best knowledge of Terrace or Terrace Sub, threatened against
Terrace or Terrace Sub which involves any of the business, or the properties or
assets of Terrace or Terrace Sub that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects or conditions of Terrace or Terrace Sub taken as a whole.
There is no reasonable basis for any claim or action that, based upon the
likelihood of its being asserted and its success if asserted, would have such a
material adverse effect.

                    5.7    SEC Filings. Terrace has furnished or made available
to Sporg a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Terrace with the SEC since the inception
of Terrace (as such documents have since the time of their filing been amended,
the "Terrace SEC Documents"). Terrace has timely filed with the SEC all
documents required to have been filed pursuant to the Securities Act and the
Exchange Act. As of their respective dates, Terrace SEC Documents complied in
all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Terrace SEC Documents, and none of Terrace SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                    5.8    Financial Representations. Included with the Terrace
SEC Documents are true, correct, and complete copies of audited balance sheets
for Terrace dated as of April 30, 2005 and 2004 and unaudited balance sheet
dated as of January 31, 2006, together with related statements of income, cash
flows, and changes in shareholder's equity for the periods then ended
(collectively, the “Terrace Financial Statements”). The Terrace Financial
Statements (a) are in accordance with the books and records of Terrace, (b)
present fairly the financial condition of Terrace as of the respective dates
indicated and the results of operations for such periods, and (c) have been
prepared in accordance with GAAP. Terrace has not received any advice or
notification from its independent certified public accountants that Terrace has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the Terrace Financial Statements or the
books and records of Terrace, any properties, assets, liabilities, revenues, or
expenses. The books, records, and accounts of Terrace accurately and fairly
reflect, in reasonable detail, the Merger, assets, and liabilities of Terrace.
Terrace has not engaged in any transaction, maintained any bank account, or used
any funds of Terrace, except for transactions, bank accounts, and funds which
have been and are reflected in the normally maintained books and records of
Terrace. Terrace Sub has not carried on any business, entered into any
agreements or incurred any liabilities since its incorporation, other than as
expressly contemplated by this Agreement.

                    5.9    Undisclosed Liabilities. Except as set forth in
Schedule 5.9, Terrace has no liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, which:

                              (a)    are not set forth in the Terrace Financial
Statements or have not heretofore been paid or discharged;

13

--------------------------------------------------------------------------------

                              (b)    did not arise in the regular and ordinary
course of business under any agreement, contract, commitment, lease or plan
specifically disclosed (or are not required to be disclosed in accordance with
GAAP); or

                              (c)    have not been incurred in amounts and
pursuant to practices consistent with past business practice, in or as a result
of the regular and ordinary course of its business since the date of the last
Terrace Financial Statements.

     For purposes of this Agreement, the term “liabilities” includes, any direct
or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or
unsecured.

                    5.10    Certain Changes or Events. Except as and to the
extent disclosed in the Terrace SEC Documents, there has not been (a) a material
adverse effect to the business, operations or financial conditions of Terrace,
or (b) any significant change by Terrace in its accounting methods, principles
or practices.

                    5.11    Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Terrace and Terrace Sub of the
Merger contemplated by this Agreement to continue to conduct its business after
the Closing Date in a manner which is consistent with that in which it is
presently conducted.

                    5.12    Personal Property. There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Terrace or Terrace Sub, except as disclosed in the Terrace SEC
Documents.

                    5.13    Employees and Consultants. Neither Terrace nor
Terrace Sub have any employees or consultants, except as disclosed in the
Terrace SEC Documents.

                    5.14    Material Contracts and Transactions. Other than as
expressly contemplated by this Agreement, there are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Terrace or Terrace Sub is a party
except as disclosed in the Terrace SEC Documents.

                    5.15    No Brokers. Neither Terrace nor Terrace Sub has
incurred any obligation or liability to any party for any brokerage fees,
agent's commissions, or finder's fees in connection with the Merger contemplated
by this Agreement for which Sporg would be responsible.

                    5.16    Minute Books. The minute books of Terrace provided
to Sporg contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

                    5.17    Completeness of Disclosure. No representation or
warranty by Terrace or Terrace Sub in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Sporg pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

ARTICLE 6.
CLOSING CONDITIONS

                    6.1    Conditions Precedent to Closing by Terrace and
Terrace Sub. The obligations of Terrace and Terrace Sub to consummate the Merger
is subject to the satisfaction of the conditions set forth below, unless any
such condition is waived Terrace and Terrace Sub at the Closing. The Closing of
the Merger contemplated by this Agreement will be deemed to mean a waiver of all
conditions to Closing. These

14

--------------------------------------------------------------------------------

conditions of closing are for the benefit of Terrace and Terrace Sub and may be
waived by Terrace and Terrace Sub in their discretion.

                              (a)    Representations and Warranties. The
representations and warranties of Sporg set forth in this Agreement will be
true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and Sporg will have delivered to Terrace a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by Sporg in this Agreement are true and correct.

                              (b)    Performance. All of the covenants and
obligations that Sporg is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

                              (c)    Merger Documents. This Agreement and all
other Sporg Merger Documents necessary or reasonably required to consummate the
Merger, all in form and substance reasonably satisfactory to Terrace or Terrace
Sub, will have been executed and delivered to Terrace and Terrace Sub.

                              (d)    Secretary's Certificate – Sporg. Terrace
will have received a certificate of the Secretary of Sporg attaching (i) a copy
of Sporg's articles of incorporation and bylaws, as amended through the Closing
Date certified by the Nevada Secretary of State; (ii) certified copies of
resolutions duly adopted by the Board of Directors of Sporg and the Sporg
Stockholders approving the execution and delivery of this Agreement and the
other Merger Documents and the consummation of the Merger and the other
transactions contemplated hereby and thereby; and (iii) a certificate as to the
incumbency and signatures of the officers of Sporg executing this Agreement and
the Merger Documents executed on the Closing Date as contemplated by this
Agreement.

                              (e)    Supplement to Schedules. Any additional
disclosures of Sporg made pursuant to Section 7.4 of this Agreement will be
acceptable to Terrace and Terrace Sub in their sole discretion.

                              (f)    Third Party Consents. Sporg will have
received duly executed copies of all third-party consents and approvals
contemplated by the Merger Documents, in form and substance reasonably
satisfactory to Terrace.

                              (g)    No Material Adverse Change. No Sporg
Material Adverse Effect will have occurred since the date of this Agreement.

                              (h)    No Action. No suit, action, or proceeding
will be pending or threatened before any governmental or regulatory authority
wherein an unfavorable judgment, order, decree, stipulation, injunction or
charge would (i) prevent the consummation of any of the Merger contemplated by
this Agreement, or (ii) cause the Merger to be rescinded following consummation.

                              (i)    Due Diligence Review. Terrace and Terrace
Sub will be reasonably satisfied in all respects with their due diligence
investigation and review of Sporg.

                              (j)    Compliance with Securities Laws. Terrace
will have received evidence satisfactory to Terrace that all shares of Terrace
Common Stock issuable in the Merger will be issuable without registration
pursuant to the Securities Act in reliance on the exemptions from the
registration requirements of the Securities Act provided by Rule 506 of
Regulation D or in reliance on the safe harbour from the registration
requirements of the Securities Act provided by Regulation S. In order to
establish the availability of an exemption or safe harbour from the registration
requirements of the Securities Act for each issuance of Terrace Common Stock to
each shareholder of Sporg, Sporg will deliver to Terrace on Closing investment
representation letters executed by each shareholder of Sporg, other than
Dissenting Shareholders as contemplated below:

                                        (i)    each shareholder of Sporg who is
not a U.S. Person and who otherwise satisfies the eligibility requirements for
issuance of Terrace Common Stock in accordance with Rule 903 of

15

--------------------------------------------------------------------------------

Regulation S of the Securities Act will deliver the Regulation S Investment
Letter in a form reasonably acceptable to legal counsel for Terrace and for
Sporg; and

                                        (ii)  each shareholder of Sporg resident
in the United States will deliver the Regulation D Investment Letter in a form
reasonably acceptable to legal counsel for Terrace and for Sporg.

                              (k)    Delivery of Financial Statements. Sporg
will have delivered to Terrace such financial statements as, in the opinion of
the auditors for Terrace, are required to permit Terrace to make the necessary
filings under the Exchange Act in connection with the Merger.

                              (l)    Exercise of Appraisal Rights. The holders
of no more than two (2%) percent of the issued and outstanding shares of Sporg
Common Stock will have exercised appraisal rights under Nevada Law as Dissenting
Shareholders. Sporg and Terrace will have resolved all matters of appraisal and
payment under Nevada Law for each Dissenting Shareholder to Terrace Sub's
satisfaction.

                              (m)    Amendment to Sporg Management Contracts.
The Sporg Principals shall agree to renegotiation of their employment /
management agreements with Sporg satisfactory to Terrace and without limiting
the generality of the foregoing, shall have agreed that the change of control
resulting from this merger shall not terminate, or accelerate any amounts due
under, their agreements and that they will be entitled to receive only two years
and not less than two years salary upon termination for reasons other than
cause.

                    6.2    Conditions Precedent to Closing by Sporg. The
obligation of Sporg to consummate the Merger is subject to the satisfaction of
the conditions set forth below, unless such condition is waived by Sporg at the
Closing. The Closing of the Merger will be deemed to mean a waiver of all
conditions to Closing. These conditions precedent are for the benefit of Sporg
and may be waived by Sporg in its discretion.

                              (a)    Representations and Warranties. The
representations and warranties of Terrace and Terrace Sub and the Principal
Shareholders set forth in this Agreement will be true, correct and complete in
all respects as of the Closing Date, as though made on and as of the Closing
Date and Terrace and Terrace Sub will have delivered to Sporg a certificate
dated the Closing Date, to the effect that the representations and warranties
made by Terrace and Terrace Sub in this Agreement are true and correct.

                              (b)    Performance. All of the covenants and
obligations that Terrace and Terrace Sub are required to perform or to comply
with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. Terrace and Terrace Sub
must have delivered each of the documents required to be delivered by them
pursuant to this Agreement.

                              (c)    Merger Documents. This Agreement and all
Terrace Merger Documents, all in form and substance reasonably satisfactory to
Sporg, will have been executed and delivered by Terrace and Terrace Sub, as
applicable.

                              (d)    Secretary's Certificate - Terrace. Sporg
will have received a certificate of the Secretary of Terrace attaching (a) a
copy of Terrace’s certificate of incorporation, as amended through the Closing
Date certified by the Secretary of State of the State of Nevada; (b) a true and
correct copy of Terrace’s bylaws, as amended; (c) certified copies of
resolutions duly adopted by the Board of Directors of Terrace and the sole
stockholder of Terrace Sub, approving the execution and delivery of this
Agreement and the other Merger Documents and the consummation of the Merger and
the other transactions contemplated hereby and thereby; and (d) a certificate as
to the incumbency and signatures of the officers of Terrace executing this
Agreement and the Merger Documents executed by Terrace on the Closing Date as
contemplated by this Agreement.

                              (e)    Exercise of Appraisal Rights. The holders
of no more than two (2%) percent of the issued and outstanding shares of Sporg
Common Stock will have exercised appraisal rights under Nevada Law as Dissenting
Shareholders. Sporg and Terrace will have resolved all matters of appraisal and
payment under Nevada Law for each Dissenting Shareholder to Sporg's
satisfaction.

16

--------------------------------------------------------------------------------

                              (f)    Supplement to Schedules. Any additional
disclosures of Terrace made pursuant to Section 7.4 of this Agreement will be
acceptable to Sporg in its sole discretion.

                              (g)    Third Party Consents. Terrace and Terrace
Sub will have obtained duly executed copies of all third-party consents and
approvals contemplated by the Merger documents, in form and substance reasonably
satisfactory to Sporg.

                              (h)    No Material Adverse. No event will have
occurred since the date of this Agreement that has had a material adverse effect
on the business, operations, assets, properties, prospects or conditions of
Terrace and Terrace Sub taken as a whole.

                              (i)    No Action. No suit, action, or proceeding
will be pending or threatened before any governmental or regulatory authority
wherein an unfavorable judgment, order, decree, stipulation, injunction or
charge would (i) prevent consummation of any of the Merger contemplated by this
Agreement; or (ii) cause the Merger to be rescinded following consummation.

                              (j)    Schedule 14F Filing. Terrace will have made
the filing required by Paragraph 7.10.

                              (k)    Cancellation of Control Shares. The
Principal Shareholder will have surrendered all 15,800,000 shares of Terrace
Common Stock owned by him to Terrace for cancellation without consideration.

                              (l)    Adoption of Option Plan. Terrace will have
adopted an option plan sufficient to grant the options described in paragraph
2.16 of this Agreement.

                              (m)   Equity Financing. Terrace will have secured
a financing proposal from a reputable investment dealer for equity financing of
not less than $3,000,000.

                              (n)    Investor Rights Agreement. The Merger shall
have been approved by Charles Burtzloff as trustee of the Charles Burtzloff
Living Trust Dated 12/21/01 as required by the Investors Rights Agreement and
the Burtzloff Living Trust dated 12/12/01 shall have agreed to terminate the
Investor Rights Agreement.

                              (o)    Interim Financing. Terrace shall have
provided the Interim Financing on the dates required.

                              (p)    Terrace Available Funds. Terrace shall have
available funds at closing sufficient to retire the indebtedness of Sporg to the
Sporg Principals in the approximate amount of $425,000 US.

ARTICLE 7.
ADDITIONAL COVENANTS OF THE PARTIES

                    7.1    Access and Investigation. Between the date of this
Agreement and the Closing Date, Sporg, on the one hand, and Terrace, on the
other hand, will, and will cause each of their respective representatives to,
(a) afford the other and its representatives full and free access to its
personnel, properties, contracts, books and records, and other documents and
data, (b) furnish the other and its representatives with copies of all such
contracts, books and records, and other existing documents and data as required
by this Agreement and as the other may otherwise reasonably request, and (c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

                    7.2    Confidentiality. All information regarding the
business of Sporg including, without limitation, financial information that
Sporg provides to Terrace during Terrace’s due diligence investigation of Sporg
will be kept in strict confidence by Terrace and will not be used (except in
connection with due diligence), dealt with, exploited or commercialized by
Terrace or disclosed to any third party (other than Terrace’s professional

17

--------------------------------------------------------------------------------

accounting and legal advisors) without the prior written consent of Sporg. If
the Merger contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from the Sporg, Terrace will immediately
return to Sporg any information received regarding Sporg’s business. Likewise,
all information regarding the business of Terrace including, without limitation,
financial information that Terrace provides to Sporg during its due diligence
investigation of Terrace will be kept in strict confidence by Sporg and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Sporg or disclosed to any third party (other than Sporg’s
professional accounting and legal advisors) without Terrace’s prior written
consent. If the Merger contemplated by this Agreement do not proceed for any
reason, then upon receipt of a written request from Terrace, Sporg will
immediately return to Terrace (or as directed by Terrace) any information
received regarding Terrace’s business.

                    7.3    Notification. Between the date of this Agreement and
the Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

                    7.4    Exclusivity. Until such time, if any, as this
Agreement is terminated pursuant to this Agreement, Sporg will not, directly or
indirectly solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any nonpublic information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity (other than Terrace) relating to any transaction involving the sale of
the business or assets (other than in the ordinary course of business), or any
of the capital stock of Sporg, or any merger, consolidation, business
combination, or similar transaction.

                    7.5    Conduct of Sporg Business Prior to Closing. From the
date of this Agreement to the Closing Date, and except to the extent that
Terrace otherwise consents in writing, Sporg will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

                    7.6    Certain Acts Prohibited - Sporg. Except as expressly
contemplated by this Agreement, between the date of this Agreement and the
Closing Date, Sporg will not, without the prior written consent of Terrace:

                              (a)    amend its articles of incorporation, bylaws
or other organizational documents;

                              (b)    incur any liability or obligation other
than in the ordinary course of business or encumber or permit the encumbrance of
any properties or assets of Sporg, except as disclosed in a Schedule to this
Agreement;

                              (c)    dispose of or contract to dispose of any
Sporg property or assets except in the ordinary course of business consistent
with past practice;

                              (d)    issue, deliver, sell, pledge or otherwise
encumber or subject to any lien any shares of the Sporg Common Stock, or any
rights, warrants or options to acquire, any such shares, voting securities or
convertible securities;

                              (e)          (i)    declare, set aside or pay any
dividends on, or make any other distributions in respect of the Sporg Common
Stock, or (ii) split, combine or reclassify any Sporg Common Stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Sporg Common Stock; or

18

--------------------------------------------------------------------------------

                              (f)    materially increase benefits or
compensation expenses of Sporg, other than as contemplated by the terms of any
employment agreement in existence on the date of this Agreement, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount not required by a Plan or arrangement as in effect on
the date of this Agreement to any such person.

                    7.7    Certain Acts Prohibited - Terrace. Except as
expressly contemplated by this Agreement, between the date of this Agreement and
the Closing Date, Terrace will not, without the prior written consent of Sporg:

                              (a)    amend its articles of incorporation, bylaws
or other organizational documents;

                              (b)    incur any liability or obligation other
than in the ordinary course of business or encumber or permit the encumbrance of
any properties or assets of Terrace, except as disclosed in a Schedule to this
Agreement;

                              (c)    dispose of or contract to dispose of any
Terrace property or assets except in the ordinary course of business consistent
with past practice;

                              (d)    issue or sell shares of Terrace Stock, or
any rights, warrants or options to acquire, any such shares, voting securities
or convertible securities, other than in the Terrace Private Placement;

                              (e)          (i)    declare, set aside or pay any
dividends on, or make any other distributions in respect of the Terrace Stock,
or (ii) split, combine or reclassify any Terrace Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Terrace Stock; or

                              (f)    materially increase benefits or
compensation expenses of Terrace, other than as contemplated by the terms of any
employment agreement in existence on the date of this Agreement, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount not required by a Plan or arrangement as in effect on
the date of this Agreement to any such person.

                    7.8    Shareholders Meeting. As soon as is practical after
execution of this Agreement, Sporg will prepare and deliver a Notice of Meeting
in connection with the approval of the shareholders of Sporg of the Merger (the
“Notice of Meeting”). Terrace will provide to Sporg all information relating to
Terrace and Terrace Sub as reasonably required to prepare the Notice of Meeting
in compliance with applicable corporate laws. Sporg will provide a copy of the
Notice of Meeting to Terrace and its legal counsel for their review and comment
prior to delivery to the shareholders of Sporg. Sporg will use its commercially
reasonable efforts to finalize the Notice of Meeting and obtain the approval of
the shareholders of Sporg to the Merger. Sporg will ensure the meeting is
conducted in accordance with applicable laws.

                    7.9    Public Announcements. Terrace and Sporg each agree
that they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the Merger contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party hereto and seeking their
consent to such announcement.

                    7.10    Terrace Board of Directors. Immediately upon the
Closing, the current directors of Terrace will adopt resolutions appointing a
new board of directors for Terrace consisting of four (4) members, Frank
Anderson, Howard Thomson, Eric Freeman and David Norman. Terrace will prepare
and file a Schedule 14F information statement with the SEC as required under the
Exchange Act in connection with the change of directors arising in connection
with the completion of the Merger.

                    7.11    Terrace Name Change. Terrace agrees that it will
change its corporate name to “Sporg Technology Corp.”, which name change will be
effected by merging the Terrace Sub into Terrace. If the Merger is not
consummated for any reason, Terrace will not proceed with the change of its
corporate name to “Sporg Technology Corp.” Sporg acknowledges that completion of
the name change is not a condition precedent to completion of the Merger.

19

--------------------------------------------------------------------------------

ARTICLE 8.
CLOSING

                    8.1    Closing. The Closing shall take place on the Closing
Date at the offices of the lawyers for Sporg or at such other location as agreed
to by the parties. Notwithstanding the location of the Closing, each party
agrees that the Closing may be completed by the exchange of undertakings between
the respective legal counsel for Sporg and Terrace, provided such undertakings
are satisfactory to each party’s respective legal counsel.

                    8.2    Closing Deliveries of Sporg. At Closing, Sporg will
deliver or cause to be delivered the following, fully executed and in form and
substance reasonably satisfactory to Terrace:

                    (a)    copies of all resolutions and/or consent actions
adopted by or on behalf of the boards of directors of Sporg evidencing approval
of this Agreement and the Merger;

                     (b)    the certificate and attached documents required by
Section 6.1(d) of this Agreement;

                    (c)    a certificate of an officer of Sporg, dated as of
Closing, certifying that (a) each covenant and obligation of Sporg has been
complied with, and (b) each representation, warranty and covenant of Sporg is
true and correct at the Closing as if made on and as of the Closing;

                    (d)    the Articles of Merger duly executed by Sporg and any
other Sporg Merger Documents, each duly executed by Sporg, as required to give
effect to the Merger;

                    (e)    a copy of the Minutes of the Shareholders Meeting
agreeing to the Merger; and

                    (f)    the consent required by Section 6.2(n) of this
Agreement.

                    8.3    Closing Deliveries of Terrace. At Closing, Terrace
will deliver or cause to be delivered the following, fully executed and in form
and substance reasonably satisfactory to Sporg:

                    (a)    copies of all resolutions and/or consent actions
adopted by or on behalf of the boards of directors of Terrace and the
shareholder and directors of Terrace Sub evidencing approval of this Agreement
and the Merger;

                    (b)    a certificate of an officer of Terrace, dated as of
Closing, certifying that (a) each covenant and obligation of Terrace has been
complied with, and (b) each representation, warranty and covenant of Terrace is
true and correct at the Closing as if made on and as of the Closing;

                    (c)    a certificate of an officer of Terrace Sub, dated as
of Closing, certifying that (a) each covenant and obligation of Terrace Sub has
been complied with, and (b) each representation, warranty and covenant of
Terrace Sub is true and correct at the Closing as if made on and as of the
Closing;

                    (d)    the certificate and attached documents required by
Section 6.2(d) of this Agreement;

                    (e)    the Articles of Merger duly executed by Terrace Sub
and any other Terrace Merger Documents, each duly executed by Terrace and
Terrace Sub, as required to give effect to the Merger;

                    (f)    the resolution required by Section 6.2(n) of this
Agreement;

                    (g)    evidence of the surrender of stock as required by
Section 6.2(o) of this Agreement; (h) the minute books and all corporate records
of Terrace; (i) a list of all bank, trust, savings, checking or other accounts
of Terrace;

20

--------------------------------------------------------------------------------

                    (j)    A consent letter for the financing described in
Section 6.2(m) of this Agreement; and

                    (k)    Evidence of availability of funding described in
Section 6.2(o) .

ARTICLE 9.
TERMINATION

                    9.1    Termination. This Agreement may be terminated at any
time prior to the Closing Date contemplated hereby by:

                              (a)    mutual agreement of Terrace, Terrace Sub
and Sporg;

                              (b)    Terrace, if there has been a breach by
Sporg of any material representation, warranty, covenant or agreement set forth
in this Agreement on the part of Sporg that is not cured, to the reasonable
satisfaction of Terrace, within ten business days after notice of such breach is
given by Terrace (except that no cure period will be provided for a breach by
Sporg that by its nature cannot be cured);

                              (c)    Sporg, if there has been a breach by
Terrace or the Principal Shareholders of any material representation, warranty,
covenant or agreement set forth in this Agreement on the part of Terrace or the
Principal Shareholders that is not cured by the breaching party, to the
reasonable satisfaction of Sporg, within ten business days after notice of such
breach is given by Sporg (except that no cure period will be provided for a
breach by Terrace or the Principal Shareholders that by its nature cannot be
cured);

                              (d)    Sporg, if Terrace shall fail to provide the
Interim Funding when required; or

                              (e)    Terrace or Sporg, if the Merger
contemplated by this Agreement has not been consummated prior to June 30, 2006,
unless the parties agree to extend such date; or

                              (f)    Terrace or Sporg if any permanent
injunction or other order of a governmental entity of competent authority
preventing the consummation of the Merger contemplated by this Agreement has
become final and nonappealable.

                    9.2    Effect of Termination. In the event of the
termination of this Agreement as provided in Section 9.1, this Agreement will be
of no further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

ARTICLE 10.
INDEMNIFICATION; REMEDIES; SURVIVAL

                    10.1    Certain Definitions. For the purposes of this
Article 10, the terms “Loss” and “Losses” means any and all demands, claims,
actions or causes of action, assessments, losses, damages. liabilities, costs,
and expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses, but
excluding any indirect, consequential or punitive damages suffered by Terrace or
Sporg including damages for lost profits or lost business opportunities.

                    10.2    Agreement of Sporg to Indemnify. Sporg will
indemnify, defend, and hold harmless Terrace and Terrace Sub, its respective
officers, directors, shareholders, employees and affiliates from, against, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Terrace and Terrace Sub by reason of, resulting from, based upon or
arising out of:

                              (a)    the breach by Sporg of any representation
or warranty of Sporg contained in or made pursuant to this Agreement, or
certificate or instrument delivered pursuant to this Agreement;

21

--------------------------------------------------------------------------------

                              (b)    the breach or partial breach by Sporg of
any covenant or agreement of Sporg made in or pursuant to this Agreement, or
other certificate or instrument delivered pursuant to this Agreement.

                    10.3    Agreement of Terrace to Indemnify. Terrace and
Terrace Sub will indemnify, defend, and hold harmless Sporg from, against, for,
and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by Sporg by reason of, resulting from, based upon or arising
out of:

                              (a)    the breach by Terrace or Terrace Sub of any
representation or warranty of Terrace or Terrace Sub contained in or made
pursuant to this Agreement, any Terrace Merger Document or certificate or
instrument delivered pursuant to this Agreement;

                              (b)    the breach or partial breach by Terrace or
Terrace Sub of any covenant or agreement of Terrace or Terrace Sub made in or
pursuant to this Agreement, or any Terrace Merger Document or other certificate
or instrument delivered pursuant to this Agreement.

ARTICLE 11.
MISCELLANEOUS PROVISIONS

                    11.1    Effectiveness of Representations; Survival. Each
party is entitled to rely on the representations, warranties and agreements of
each of the other parties and all such representation, warranties and agreement
will be effective regardless of any investigation that any party has undertaken
or failed to undertake. The representation, warranties and agreements will
survive the Closing Date and continue in full force and effect until six (6)
months after the Closing Date.

                    11.2    Further Assurances. Each of the parties hereto will
cooperate with the others and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence, and confirm the intended purposes of this Agreement.

                    11.3    Amendment. This Agreement may not be amended except
by an instrument in writing signed by each of the parties.

                    11.4     Expenses. Each party to this Agreement will bear
its respective expenses incurred in connection with the preparation, execution,
and performance of this Agreement and the Merger contemplated hereby, including
all fees and expenses of agents, representatives, counsel, and accountants.

                    11.5    Entire Agreement. This Agreement, the exhibits,
schedules attached hereto and the other Merger Documents contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

                    11.6     Notices. All notices and other communications
required or permitted under to this Agreement must be in writing and will be
deemed given if sent by personal delivery, faxed with electronic confirmation of
delivery, internationally-recognized express courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

                    If to Sporg:

SPORG CORPORATION
Suite 2770, 555 West Hastings Street
P.O. Box 12035
Vancouver, British Columbia V6B 4N4
Attention:      Frank Anderson, President

22

--------------------------------------------------------------------------------


  Telephone:
         (604) 669-4555
  Facsimile:
         (604) 669-4518
  E-Mail:
         fanderson@sporg.com
                                With a copy (which will not constitute notice)
to:         Bernhard J. Zinkhofer, Esq.   Lang Michener, LLP   1500 Royal Centre
P.O. Box 11117   1055 West Georgia Street   Vancouver, British Columbia V6E 4N7
        Telephone:
         (604) 689-9111
  Facsimile:          (604) 685-7084   E-Mail:          bzinkhofer@lmls.com    
                            If to Terrace:           TERRACE VENTURES INC.   810
Peace Portal Drive, Suite 202   Blaine, WA 98230   Attention: Howard Thomson,
President         Telephone:
         (360) 220-5218
  Facsimile:
         (360) 332-1817
  E-Mail:
         howardthomson@hotmail.com
                                With a copy (which will not constitute notice)
to:         Stephen F.X. O’Neill, Esq.   O'Neill Law Group PLLC   435 Martin
Street, Suite 1010   Blaine, Washington 98230         Telephone:
         (330) 360-3300
  Facsimile:          (330) 332-2291   E-Mail:          son@stockslaw.com      
All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

                    11.7     Headings. The headings contained in this Agreement
are for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agree¬ment.

                    11.8     Benefits. This Agreement is and will only be
construed as for the benefit of or enforceable by those persons party to this
Agreement.

                    11.9     Assignment. This Agreement may not be assigned
(except by operation of law) by any party without the consent of the other
parties.

                    11.10    Governing Law. This Agreement will be governed by
and construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein.



23


--------------------------------------------------------------------------------

                    11.11    Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

                    11.12    Counterparts. This Agreement may be executed in one
or more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

                    11.13    Fax Execution. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

                    11.14    Schedules and Exhibits. The schedules and exhibits
are attached to this Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

TERRACE VENTURES INC.
a Nevada corporation by its authorized signatory:

/s/ Howard Thomson   Signature of Authorized Signatory       Howard Thomson  
Name of Authorized Signatory       President and Chief Executive Officer  
Position of Authorized Signatory  

SPORG CORPORATION
a Nevada corporation by its authorized signatory:

/s/ Frank Anderson   Signature of Authorized Signatory       Frank Anderson  
Name of Authorized Signatory       Director, Secretary and Treasurer   Position
of Authorized Signatory  

24

--------------------------------------------------------------------------------

SIGNED, SEALED AND DELIVERED
BY GORDON F. BURLEY in the presence of:

 

Signature of Witness               /s/ Gordon F. Burley Name of Witness   GORDON
F. BURLEY             Address of Witness    

SPORG TECHNOLOGY CORP.
a Nevada corporation by its authorized signatory:

/s/ Howard Thomson   Signature of Authorized Signatory       Howard Thomson  
Name of Authorized Signatory       President, Secretary, Treasurer and Director
  Position of Authorized Signatory  

25

--------------------------------------------------------------------------------

[SCHEDULES]

--------------------------------------------------------------------------------